Citation Nr: 1437935	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2009.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Winston-Salem, North Carolina.

When this case was before the Board in April 2012, the Board denied the Veteran's claims for higher ratings for posttraumatic stress disorder (PTSD), degenerative disc disease of the lumbosacral spine, and right lower extremity radiculopathy, and for a TDIU from December 8, 2009.  At that time a 100 percent schedular rating had been in effect from December 8, 2009.  In April 2012 and December 2012, the Board remanded the claim for a TDIU prior to December 8, 2009, for further development.

While the case was in remand status, the 100 percent rating in effect for the Veteran's service-connected prostate cancer was reduced effective June 1, 2013.  When the case was again before the Board in May 2012, and most recently in September 2013, the issue of entitlement to a TDIU prior to December 8, 2009, and from June 1, 2013, was remanded for further development.

While the case was in remand status, entitlement to a TDIU was granted, effective June 1, 2013.  The case has been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Veteran is seeking a TDIU during the period prior to December 8, 2009.  Prior to December 8, 2009, service connection was in effect for PTSD, bilateral hearing loss, degenerative disc disease of the lumbosacral spine, and radiculopathy involving the right lower extremity. 

As noted by the Board in September 2013, the essential question before the Board is whether the service-connected PTSD, bilateral hearing loss, degenerative disc disease and right lower extremity radiculopathy were sufficient by themselves prior to December 8, 2009, to render the Veteran unemployable.

The evidence currently of record is still not adequate for adjudication purposes.  As noted by the Board in September 2013, pursuant to the Board's May 2013 remand directives, the Veteran was afforded VA examinations in June 2013.  However, the reports of these examinations are not in compliance with the Board's remand directives.  Although the examiners provided opinions concerning the impact of the Veteran's individual service-connected disabilities on his employability, no opinion concerning the combined effects of the service-connected disabilities was provided.  Moreover, the spine examiner stated that the Veteran's back disability had no effect on his ability to work but the only rationale provided for this opinion was that the Veteran was retired.  Therefore, in September 2013 the Board concluded that the opinion was not properly supported.

Thus, in September 2013 the Board directed, in pertinent part, that the Veteran should be provided an examination by an examiner or a board of examiners with sufficient expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  The examiner or board of examiners was requested to review the claims files and any pertinent evidence in Virtual VA that is 
not contained in the claims files, and opine whether there is a 50 percent or better probability that during the period prior to December 8, 2009, the Veteran's service-connected PTSD, bilateral hearing loss, degenerative disc disease of the lumbosacral spine, and radiculopathy involving the right lower extremity were severe enough by themselves to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and occupational background.

Pursuant to the Board's September 2013 remand directives, the Veteran underwent an additional VA general medical examination in January 2014, and further VA PTSD and hearing loss examinations in February 2014.  However, no opinion concerning the combined effects of the service-connected disabilities during the period prior to December 8, 2009, was provided.  The February 2014 VA PTSD examiner specifically declined to address the Veteran's employability during the period prior to December 8, 2009.  Additionally, the January 2014 VA examiner noted that the claims file was not reviewed, and failed to address the period prior to December 8, 2009.  Further, while the report indicates that the thoracolumbar spine condition does not impact the Veteran's ability to work, the rationale appears to be based on the fact that the Veteran is retired.  Finally, the February 2014 VA audiological examiner did not address the Veteran's employability during the period prior to December 8, 2009.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

2.  When the foregoing development has been completed, arrange for the Veteran to be scheduled for an appropriate VA examination.  All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 
The examiner should provide an opinion as to whether there is a 50 percent or better probability that during the period prior to December 8, 2009, the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, degenerative disc disease of the lumbosacral spine, and radiculopathy involving the right lower extremity) were severe enough by themselves to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and  occupational background.  If the examiner responds in the affirmative, the examiner should express an opinion concerning when the service-connected disabilities became so severe as to render the Veteran unemployable.

The examiner must provide the rationale for each opinion expressed.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



